            Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 1 of 18
1

2
                                                              THE HONORABLE RICHARD A. JONES
3

4

5

6

7

8
                                      UNITED STATES DISTRICT COURT
9                                    WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
10

11
     STUDIO 010, INC. dba EQUADOSE,
12                                                          No. 2:20-cv-01018-RAJ
                                               Plaintiff,
13                   v.                                      JOINT STATUS REPORT

14   DIGITAL CASHFLOW LLC dba HEAR
     CLEARLY; and CHRISTOPHER
15   ACKERMAN,
16
                                            Defendants.
17

18                   Plaintiff, STUDIO 010, INC. dba EQUADOSE (“Equadose”), and Defendants

19   DIGITAL CASHFLOW LLC dba HEAR CLEARLY (“Digital Cashflow” or “Hear Clearly”)

20   and CHRISTOPHER ACKERMAN, by undersigned counsel submit the following Joint
21
     Status Report and Discovery Plan, pursuant to the Order Regarding FRCP 26(f) Conference,
22
     Initial Disclosures and Joint Status Report (Dk 30), FRCP 26(f) and LCR 26(f).
23
          1.         Statement on the Nature and Complexity of the Case
24
                     The Parties do not believe the technology at issue is particularly complex or that the
25
     case presents any unusual complications.
26

27

28

29
     JOINT STATUS REPORT                                     Page 1
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
            Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 2 of 18
1

2
                     Plaintiff’s statement:
3
                     Plaintiff asserts that the fact pattern and legal issues in this case are straightforward
4

5    and likely amenable to summary judgement, at least in part and based upon the claims

6    asserted in the Complaint. Plaintiff does not yet know what issues and allegations Defendants

7    will raise in their Answer, nor whether Defendants intend to assert any counterclaims.

8                    Plaintiff’s claims arise primarily from Defendants’ fraudulent conduct before the
9    USPTO in pursuing the ‘191 Patent and their HEAR CLEARLY trademark registration, and
10
     their subsequent enforcement activities based upon those fraudulently obtained patent and
11
     trademark registrations. Plaintiff was making, using and selling its accused products prior to
12
     the ‘191 Patent filing date and so invalidate Defendants’ patent rights. Defendants were aware
13
     of Plaintiff’s pre-‘191 Patent products but did not disclose these invalidating products to the
14
     USPTO patent examiner in spite of their affirmative Duty of Disclosure. Defendant
15
     Ackerman filed declarations with the USPTO, in the course of prosecuting the HEAR
16

17   CLEARLY trademark application, stating that Defendants’ patented product had been sold

18   in commerce in the U.S. since at least April 2017, more than two years prior to the ‘191

19   Patent filing date, which would have barred him from even pursuing the subsequently filed

20   ‘191 Patent application. Defendants’ defense to their own invalidating conduct is that Mr.
21   Ackerman lied to the USPTO in the trademark application, and also lied to Plaintiff in order
22
     to induce Plaintiff to drop a prior trademark dispute.
23
                     The allegations and evidence of fraudulent conduct, and the resulting damages, are
24
     relatively straight forward. Additionally, the technology involved in the ‘191 Patent is simple
25
     and will not require tutorials or substantial explanatory evidence or briefing, being a spray
26
     bottle with some tubing connected to it.
27

28

29
     JOINT STATUS REPORT                                       Page 2
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
            Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 3 of 18
1

2
                     Defendants’ statement:
3
                     Defendant Hear Clearly informed Amazon that certain listings on the Amazon.com
4

5    website for the current version of Plaintiff’s product infringed at least one claim of Hear

6    Clearly’s U.S. Patent No. 10,525,191, which was invented by Defendant Ackerman. Amazon

7    initially removed those listings from the Amazon.com website, and Plaintiff filed the current

8    Complaint in response. Thereafter, Amazon relisted those listings pending resolution of this
9    lawsuit.
10
                     While the technology of this case is not particularly complex, Plaintiff’s Complaint
11
     attempts to present a complicated array of charges, including patent noninfringement, patent
12
     invalidity, various state law claims, a federal unfair competition claim, and an affirmative
13
     claim of federal trademark infringement based on a registered trademark of Plaintiff. Further
14
     complicating the case, Plaintiff makes allegations against Defendant Hear Clearly, a
15
     corporation, and Defendant Ackerman, an individual.                 Due to the complex array of
16

17   contentions, a trial by jury may be necessary.

18                   Defendants have not yet filed an Answer but have filed a Motion to Dismiss under

19   FRCP 12(b)(1) and 12(b)(6). After resolution of Defendants’ Motion to Dismiss, if the case

20   is not entirely dismissed and Defendants are required to file an Answer, patent infringement
21   counterclaims against Plaintiff would be compulsory, should Defendant Hear Clearly, the
22
     assignee of the ’191 patent, choose to assert them.
23
          2.         Proposed Deadline for Joining Additional Parties
24
                     The Parties agreed to two weeks after Defendants file an Answer, Affirmative
25
     Defenses and Counterclaims (if applicable), as the deadline for filing any motion to join
26
     additional parties.            This will provide opportunity for initial discovery to determine
27

28

29
     JOINT STATUS REPORT                                    Page 3
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
            Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 4 of 18
1

2
     appropriateness (or lack thereof) of joining additional parties. The proposed schedule, below,
3
     reflects this.
4

5         3.         Referral to Magistrate Judge.

6                    The Parties do not agree to referral to a Magistrate Judge.

7

8                                           RESULTS OF THE FRCP 26(f) CONFERENCE
9                    The Parties held a telephonic conference on August 19, 2020, and additional
10
     discussions via email correspondence. The results are presented below.
11
          4.         Proposed Discovery Plan
12
                     a. Initial Disclosure Dates
13
                               Initial Disclosures were exchanged by September 2, 2020.
14
                     b. Subjects, timing, and potential phasing of Discovery.
15
                               The Parties agree there is no need to conduct discovery in phases. The Parties do
16

17   not anticipate phasing motions at this time, beyond the Local Rules for Patent Cases. The

18   Parties include alternatives for a proposed detailed pre-trial schedule herewith.

19                             Plaintiff:

20                             Plaintiff will be seeking discovery, among other relevant topics, related to:
21   Defendants’ allegations of infringement of the ‘191 Patent; Defendants’ claimed
22
     conception/invention and product development timelines; preparation and prosecution of the
23
     ‘191 Patent’s application; Defendants’ advertising and sales history; Defendants’ trademark
24
     prosecutions; Defendants’ enforcement activities against other parties; Defendants’
25
     knowledge (including knowledge of their attorneys and agents) of alleged prior art and public
26
     uses prior to and during prosecution of the ‘191 Patent, and following the ‘191 Patent’s issue;
27

28

29
     JOINT STATUS REPORT                                           Page 4
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
            Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 5 of 18
1

2
     Defendants’ intent in making certain statements and/or declarations to Plaintiff, the USPTO,
3
     third parties and the public related to its alleged intellectual property rights and the bases
4

5    therefore; Defendants’ allegations of trademark infringement against Plaintiff.

6                              Defendants:

7                              Defendants are not aware of issues that might make the discovery process any

8    more complex than might occur in any patent or trademark case. Because the accused device
9    is a mechanical one and relatively simple in its complexity, Defendants envision no particular
10
     discovery issues being presented. Defendants may seek measures to lessen any burden on
11
     third parties, particularly Amazon.com.
12
                               Claim Construction:
13
                               Regarding claim construction, the Parties do not anticipate a need for live witness
14
     or expert testimony at a claim constructing hearing. Plaintiff does not anticipate, at this time
15
     based upon the current claims in the lawsuit, need for any expert evidence or reports for claim
16

17   construction although this may change depending on Defendants’ Answer and Counterclaims

18   (if applicable). Defendants believe that any presentation of evidence, including expert

19   opinion, can be provided using declarations but has not determined whether any particular

20   form of evidence will be introduced at a claim construction hearing.
21                   c. Electronically Stored Information.
22
                               The Parties are conferring in an effort to determine whether they can stipulate to
23
     a modified version of the Model Agreement on ESI.
24
                               Plaintiff:
25
                               Plaintiff’s counsel will provide an initial draft of a modified version of the Model
26
     Agreement on ESI and will work with Defendants’ counsel to create workable procedures.
27

28

29
     JOINT STATUS REPORT                                            Page 5
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
            Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 6 of 18
1

2
     Plaintiff does not believe, at this time, that this case will involve unusually large volumes of
3
     documents or ESI. However, Plaintiff believes that metadata associated with many electronic
4

5    files will be crucial and must be preserved and included in all ESI production.

6                              In addition, Plaintiff believes it is likely that text and phone records of Defendants,

7    including Digital Cashflow’s owners and officers, will be relevant and subject to discovery

8    requests.
9                              Plaintiff requests electronic documents be produced in native format, and that
10
     production of imaged and original pdf documents be delivered in TIFF format including load
11
     files for Nextpoint® software, in order to preserve metadata. For document production where
12
     this is not feasible, Plaintiff requests OCR-readable pdf format files segregated by individual
13
     document with metadata.
14
                               Defendants:
15
                               Defendant will work to negotiate and resolve a stipulated ESI agreement generally
16

17   similar in terms to the model agreement.

18                   d. Preservation of Discoverable Information.

19                             The Parties acknowledged their respective obligations, and do not anticipate

20   requirements for any unique or special procedures.
21                   e. Location and Control of Electronically Stored Evidence.
22
                               The Parties have reviewed and do understand how their respective client’s data
23
     and ESI are stored and retrieved and foresee no particular issues that require addressing at
24
     this time.
25
                     f. Serving Discovery Requests.
26
                               The Parties agreed that, in the event of receipt problems by email, there will be
27

28

29
     JOINT STATUS REPORT                                              Page 6
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
            Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 7 of 18
1

2
     leniency in agreeing extensions to response dates.
3
                               Plaintiff:
4

5                              Plaintiff agrees that discovery requests may be served by email (with Read

6    Receipt Requested or other means of affirmative confirmation of receipt) with electronic

7    copies of requests in both PDF and MS Word format, with copy by USPS First Class Mail.

8    Plaintiff’s counsel explained that its firm has had problems with reliability of email service
9    in the past.
10
                               Defendants:
11
                               Defendants request service of discovery requests and responses solely by email
12
     and does not agree to serve physical copies of discovery requests (particularly in the current
13
     environment where attorneys and staff are more routinely working from home offices).
14
                     g. Privilege Issues.
15
                               Plaintiff:
16

17                             Plaintiff intends to pursue discovery related to: (1) the ‘191 Patent prosecution

18   and maintenance, including communications between Ackerman and patent counsel relating

19   to duties to disclose prior art and inventor’s disclosures and sales, and any related patent

20   applications; (2) enforcement activities related to the ‘191 Patent and any related patent
21   applications; (3) the prosecution and maintenance of Defendants’ U.S. trademark registration
22
     5,567,221 (HEAR CLEARLY), including communications between Defendants and counsel
23
     related to allegations of use in commerce of the mark; (4) enforcement activities related to
24
     the HEAR CLEARLY mark.
25
                               Plaintiff anticipates that Defendants may object to some of these requests on the
26
     bases of attorney-client privilege and/or work product privilege. Plaintiff intends to seek early
27

28

29
     JOINT STATUS REPORT                                           Page 7
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
            Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 8 of 18
1

2
     resolution of such disputes promptly rather than leaving such disputes to the end of the
3
     Discovery Period.
4

5                              Defendants:

6                              Defendants do not surrender the privilege of relative to communications between

7    client and counsel and anticipate the necessity of resolving claims of privilege relative to

8    specific logged communications. Given Plaintiff’s indication that it will seek privileged
9    materials, Defendant’s respectfully submit that Alternative 2 in Section E of the Model
10
     Agreement re: Discovery of Electronically Stored Information is more appropriate for this
11
     case. Specifically, Defendants submit that Privilege logs be produced to all other parties no
12
     later than 30 days before the deadline for filing motions related to discovery unless an earlier
13
     deadline is agreed to by the parties. To minimize burdens to all parties, Defendants propose
14
     a cutoff date for logging privileged materials to be the date when Defendants first provided
15
     its notice to Amazon.com regarding Plaintiff’s listings.
16

17                   h. Inadvertent Disclosures.          Beyond the Washington RPC and FRE 502, the

18   anticipated stipulated protective order will address procedures for inadvertent disclosures.

19                   i. Proposed Limitations on Discovery.

20                             The Parties agree that the default rules under the FRCP, as supplemented by any
21   limitations defined in the Model Agreement on ESI or that may otherwise be agreed to by the
22
     Parties, are sufficient in this case. The Parties agree that they foresee no need for expanded
23
     discovery limits for Interrogatories or Depositions at this time.
24
                     j. Discovery Management
25
                               The Parties agreed to work together in good faith to minimize discovery disputes.
26
     The Parties do not anticipate need for a discovery referee.
27

28

29
     JOINT STATUS REPORT                                           Page 8
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
            Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 9 of 18
1

2
                                      i.   Sharing Discovery. The Parties agree to produce documents and things
3
     received via third party subpoena without formal request. The Parties will consider issuing
4

5    common or joint subpoenas to third parties (e.g. Amazon.com, Inc.).

6                                    ii.   Discovery or Case Management Conferences. The Parties do not anticipate

7    a need at this time.

8                                   iii.   Magistrate Judge assistance for settlement conference. Plaintiff does not
9    anticipate a need at this time. As set forth below regarding Prompt Case Resolution,
10
     Defendants respectfully submit that a neutral may be able to assist the parties reach a
11
     negotiated resolution.
12
                                    iv.    Pre-trial Order. The Parties do not believe an abbreviated pre-trial order
13
     would be beneficial.
14
                     k. Discovery Related Orders.
15
                               The Parties agree that a stipulated protective order will be required, which will
16

17   include an “Attorney’s Eyes Only” classification. The Parties are engaged in working to

18   agree to the form of such an agreement and will present it to the Court for approval.

19                             The Parties do not anticipate a need for other discovery orders at this time.

20        5.         Parties’ views, proposals, and agreements on all items set forth in Local Civil Rule
21                   26(f)(1) not addressed above:
22
                     a. Prompt Case Resolution. The Parties agree it will be beneficial to engage in early
23
     settlement discussions.
24
                                    Plaintiff asserts that that direct negotiations between counsel and the Parties
25
     should be pursued up front, but if this fails then the Parties should utilize the court mediation
26
     program.
27

28

29
     JOINT STATUS REPORT                                                Page 9
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
           Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 10 of 18
1

2
                                    Defendants will agree to participate in direct negotiations and believe a neutral
3
     mediator, whether a Magistrate Judge or private third-party, could be more helpful.
4

5                    b. ADR. The Parties have not yet agreed to the specific form of mediation, or

6    whether to utilize Court resources. The Parties do not agree to utilize the Individualized Trial

7    Program (LCR 39.2). The parties agree that negotiation/mediation would be useful, but do

8    not agree to arbitration or LCR 39.2 procedures.
9                    c. ADR Timing. The Parties have agreed to target October 2020 for a virtual face-
10
     to-face mediation if direct negotiations fail to resolve the case.
11
                     d. Related Cases. The Parties identified two related cases:
12
                                             i.       Nuance Medical LLC, unrelated to Plaintiff, filed a Complaint
13
     in the Southern District of California for Declaratory Judgment of Noninfringement,
14
     Invalidity, and Inequitable Conduct involving the ‘191 Patent on August 7, 2020. See Nuance
15
     Medical LLC v. Digital Cashflow LLC, 3:20-cv-01537 (S.D. Cal. August 7, 2020). The
16

17   current status of that case is pending.

18                                          ii.       Blue Echo Care LLC dba Amazon Seller Blue Echo Care filed

19   a Complaint in the Northern District of Georgia for Declaratory Judgment of

20   Noninfringement and Invalidity involving the ‘191 Patent and a state law claim of tortious
21   interference on August 28, 2020. See Blue Echo Care LLC v. Ackerman, 1:20-cv-03586
22
     (N.D. Ga. August 28, 2020). The current status of that case is pending.
23
                                           iii.       Plaintiff filed a Petition to Cancel Defendants’ HEAR
24
     CLEARLY trademark registration on July 22, 2020 at the USPTO, Proceeding Number
25
     92074783. Plaintiff does not believe the Cancellation Proceeding will directly impact this
26
     case, as Plaintiff has not asserted a claim for cancellation in this lawsuit at this time.
27

28

29
     JOINT STATUS REPORT                                               Page 10
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
           Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 11 of 18
1

2
     Defendants have filed a motion to suspend in that proceeding, seeking to stay the cancellation
3
     proceeding pending the outcome in this lawsuit.
4

5         6.         Date for Completion of Discovery.

6                       Plaintiff

7                    Plaintiff believes discovery related to Claim Construction can be completed by

8    December 21, 2020 pursuant to Local Rule 133.
9                       Plaintiff believes all discovery can be completed by July 16, 2021.
10
                        Defendants
11
                        As Defendants’ Motion to Dismiss is pending, it is somewhat speculative to estimate
12
     when Defendants will be required to file their Answer, which is a triggering point for the
13
     deadlines in the Patent Local Rules. Defendants, however, do not seek any deviation from
14
     the default deadlines in the Patent Local Rules for claims of patent infringement. Also,
15
     Defendants believe that all discovery can be completed by three months after the Court’s
16

17   ruling on claim construction.

18        7.         Bifurcation. The Parties agree that bifurcation would not be appropriate or efficient

19   in this case.

20        8.         Pretrial Statement and Pretrial Order
21                   The Parties do not believe the LR 16 Pretrial Order and Pretrial Statements should be
22
     dispensed with.
23
          9.         Suggestions for Shortening or Simplifying the Case
24
                     Plaintiff’s Statement
25
                     Plaintiff asserts that, due to the simplicity of the technology limited extent of
26
     prosecution history for the ‘191 Patent, an early claim construction should be conducted and
27

28

29
     JOINT STATUS REPORT                                       Page 11
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
           Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 12 of 18
1

2
     likely will be dispositive.
3
                     Defendants’ Statement
4

5                    Defendant is not aware of any suggestion that might shorten or simplify the case.

6         10. Proposed Trial Date:

7                              Plaintiff:

8                    January 31 – February 4, 2022
9                              Defendants:
10
                     Given the present uncertainties regarding the COVID-19 and the length of claim
11
     construction proceedings, Defendants submit that a trial date of January 31 – February 4,
12
     2022 may be aggressive and respectfully suggest establishing a suitable time nine months
13
     following the Court’s ruling regarding claim construction, whichever is later, or requiring the
14
     parties to submit an additional scheduling proposal following an order regarding claim
15
     construction.
16

17        11. Jury Trial.

18                   Plaintiff:

19                   Plaintiff requests bench trial before the Court. Plaintiff asserts that both Parties

20   waived their right to jury trial in this dispute by the express waiver in their respective Amazon
21   Services Business Solutions Agreement.
22
                     Defendants:
23                   Defendants believe that the parties may have a right to present issues in this case to a

24   jury, and will seek a jury trial for those issues.

25        12. Estimated Trial Length. The Parties anticipate five (5) trial days, total, exclusive of

26   any claim construction hearing.
27

28

29
     JOINT STATUS REPORT                                      Page 12
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
           Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 13 of 18
1

2
          13. Trial Counsel.
3
                     Plaintiff’s Trial Counsel:
4

5                                   Kurt M. Rylander
                                    Mark E. Beatty
6                                   Mail: PO Box 250
                                    Vancouver, WA 98666
7                                   Offices: 406 W. 12th Street
                                    Vancouver, WA, 98660
8                                   Tel: 360-750-9931
                                    Fax: 360-397-0473
9
                     Defendants’ Trial Counsel:
10

11                                  Mark Lawrence Lorbiecki, WSBA # 16796
                                    WILLIAMS, KASTNER & GIBBS PLLC
12                                  601 Union Street, Suite 4100
                                    Seattle, WA 98101-2380
13                                  Tel: (206) 628-6600
                                    Fax: (206) 628-6611
14                                  Email: mlorbiecki@williamkastner.com
15                                  James Thomas Wilson (pro hac vice)
                                    Davidson, Berquist, Jackson & Gowdey, LLP
16
                                    8300 Greensboro Drive, Suite 500
17                                  McLean, VA 22102
                                    Tel: (571) 765-7700
18                                  Email: jwilson@dbjg.com

19
          14. Conflict Dates
20
                     Plaintiff’s conflict dates are:
21
                                    The week of Thanksgiving 2020;
22

23                                  December 19, 2020 – January 15, 2021;

24                                  April 3-12, 2021;

25                                  June 15-July 10, 2021;

26                                  August 16-27, 2021;
27                                  November 22-26, 2021
28

29
     JOINT STATUS REPORT                                          Page 13
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
           Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 14 of 18
1

2
                                    December 20, 2021 – January 14, 2022.
3
                     Defendants’ conflict dates are:
4

5                                   No additional dates.

6         15. Date When Service Will Be Completed.

7                       Service on the Parties named to date is complete. Plaintiff does not currently

8    anticipate naming additional parties but cannot make a final determination until Defendants’
9    Answer is filed. Defendants have not yet made a determination on whether to file
10
     counterclaims.
11
          16. Scheduling Conference. None of the Parties request a scheduling conference at this
12
     time.
13
          17. FRCP 7.1 Disclosures.
14
                        Plaintiff:                         Completed July 1, 2020 (Dk 5);
15
                        Defendants:                        To be completed by September 11, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28

29
     JOINT STATUS REPORT                                            Page 14
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
           Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 15 of 18
1

2
                                        PROPOSED DETAILED SCHEDULE
3
                        The Parties submit the following proposed schedule, with consideration of the
4

5    following factors:

6                    Plaintiff’s Position: Plaintiff asserts the timeline for the Local Rules for Patent Cases

7    (LR 120 et seq) commences on August 24, 2020, the date Defendants’ Answer or responsive

8    pleading was due. Defendants have already asserted in pleadings filed with this Court that
9    Plaintiff’s product infringes the ‘191 Patent and intends to assert infringement claims if their
10
     pending Motion to Dismiss is not granted. Further, Plaintiff believes that claim construction
11
     will be dispositive for many issues in this case, and therefore claim construction timelines –
12
     most of which are merely exchanges between the Parties not filed with the Court – should
13
     proceed without delay and without awaiting the Court’s ruling on the Motion to Dismiss.
14
                     Defendants’ Position:     Given the pendency of Defendants’ motion to dismiss,
15
     Defendants propose that the schedule be set based on when and if Defendants are required to
16

17   file an Answer. See, e.g., Local Rule 123. Once that date is established, Defendants do not

18   seek deviation from the default Local Rules involving claims for patent infringement.

19                   The Parties’ Position: The Parties propose a Trial Date which is at least five (5)

20   months after the Deadline for Dispositive Motions, to permit adequate time for the Court to
21   issue a ruling prior to incurring the costs associated with pre-trial submissions and trial
22
     preparations.
23

24

25

26

27

28

29
     JOINT STATUS REPORT                                      Page 15
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
           Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 16 of 18
1

2

3
      Event                            Parties’ Jointly Proposed Date
4     Answer to Complaint              To be determined

5     FRCP 26(f) Conference            Complete (August 19, 2020)
      Initial Disclosures              Complete (September 2, 2020)
6
      JSR                              Complete (September 9, 2020)
7     Deadline for filing any motion   Not later than 14 days after the Court ordered date for
      to join additional parties       Defendants to file their Answer.
8
      Disclosure of Asserted Claims    Answer Date + 15
9     and Infringement Contentions
      (LR 120/LR 123(a))
10    Non-Infringement and             Answer Date + 45
      Invalidity Contentions &
11    Document Production
      (LR 121, 123(a), 122)
12
      Mediation                        October 2020
13    Exchange of Proposed Terms       Answer Date + 65
      and Claim Elements for
14
      Construction
15    (LR 130(a))
      Conferral re Proposed Terms      Promptly after exchange of Proposed Terms and
16    for Construction                 Claim Elements for Construction
      (LR 130(b))
17
      Exchange Preliminary Claim       Answer Date + 95
18    Constructions and Extrinsic
      Evidence
19    (LR 131)
      Joint Claim Construction and     Answer Date + 140
20
      Prehearing Statement
21    (LR 132)
      Claim Construction Expert        Answer Date + 140
22    Disclosures / Expert Reports
      exchanged
23    (LR 132(f))
24    Rebuttal Reports exchanged re    Answer Date + 165
      Claim Construction
25
      Claim Construction Expert        Answer Date + 190
26
      Depositions completed
      Claim Construction Discovery     Answer Date + 190
27    Complete
      (LR 133)
28

29
     JOINT STATUS REPORT                          Page 16
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
           Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 17 of 18
1

2

3
      Event                                 Parties’ Jointly Proposed Date
      Opening Claim Construction            Answer Date + 195
4     Briefs
      (LR 134(a))
5
      Responsive Claim Construction         Answer Date + 210
6     Brief
      (LR 134(c))
7     Claim Construction Hearing            Per Court Order (avoiding Parties’ conflict dates)
      (LR 135)
8
      All motions related to discovery      Dependent on Date of Claim Construction Ruling
9     filed by
      Fact Discovery Completion             Dependent on Date of Claim Construction Ruling
10
      Expert Reports Exchanged re           Dependent on Date of Claim Construction Ruling
11    Patent Infringement, Invalidity,      (avoiding Parties’ conflict dates)
      Non-patent Claims, Damages &
12    etc.
13    Rebuttal Expert Reports               Dependent on Date of Claim Construction Ruling
      Exchanged re patent                   (avoiding Parties’ conflict dates)
14    infringement, non-patent
      claims, damages & etc.
15    Expert Depositions                    Dependent on Date of Claim Construction Ruling
                                            (avoiding Parties’ conflict dates)
16
      Dispositive Motions Deadline          Dependent on Date of Claim Construction Ruling
17    Trial (Estimate 5 days)               Dependent on Date of Claim Construction Ruling
                                            (avoiding Parties’ conflict dates)
18

19

20                   DATED this _September 9, 2020___________________________

21

22

23

24

25

26

27

28

29
     JOINT STATUS REPORT                               Page 17
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
           Case 2:20-cv-01018-RAJ Document 34 Filed 09/09/20 Page 18 of 18
1

2

3
     PLAINTIFF                                  DEFENDANTS
4
     By /Mark E. Beatty/____________            James Wilson
5    Dated: September 9, 2020________           Dated: September 9, 2020______________
     Kurt M. Rylander, WSBA 27819               Mark Lawrence Lorbiecki, WSBA # 16796
6    Mark E. Beatty, WSBA 37076                 WILLIAMS, KASTNER & GIBBS PLLC
     Telephone: 360.750.9931                    601 Union Street, Suite 4100
7    Fax: 360.397.0473                          Seattle, WA 98101-2380
     Email: rylander@rylanderlaw.com            Tel: (206) 628-6600
8    Email: beatty@rylanderlaw.com              Fax: (206) 628-6611
     PO Box 250                                 Email: mlorbiecki@williamkastner.com
9
     Vancouver, WA 98666
10
     Attorneys for Plaintiffs
11                                              James Thomas Wilson (pro hac vice)
                                                DAVIDSON, BERQUIST, JACKSON &
12                                              GOWDEY, LLP
                                                8300 Greensboro Drive, Suite 500
13                                              McLean, VA 22102
                                                Tel: (571) 765-7700
14                                              Email: jwilson@dbjg.com
15
                                                Attorneys for Defendants
16                                              Digital Cashflow LLC d/b/a Hear Clearly and
                                                Christopher Ackerman
17

18

19

20

21

22

23

24

25

26

27

28

29
     JOINT STATUS REPORT                     Page 18
     (2:20-cv-01018-RAJ)
     9/9/2020 3:41:56 PM EQUA.001
